DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yajima et al. (US 20030107187).
 	Regarding claim 1, Yajima et al. discloses a gasket 10 configured to be attached to a support body 20a, the gasket comprising: a frame-shaped attachment plate 20b fastened to the support body; a side wall part (20c of Annotated Fig. 3, below) extending along the peripheral direction of the attachment plate; a flange part (20d of Annotated Fig. 3) arranged along the peripheral direction of the side wall part to define insertion space 16 between the flange part and the attachment plate; and a gasket body 10 formed of a rubber-like elastic material by extrusion to have a fixed sectional shape along its entire length, and is engaged along an entire length of the attachment plate without bonded, the gasket body including a first seal part (10a of Annotated Fig. 3) that contacts the attachment plate, a 

    PNG
    media_image1.png
    870
    817
    media_image1.png
    Greyscale

 	Regarding claim 5, Yajima et al. discloses wherein the second seal part 12 includes a seal lip.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al. in view of Ito et al. (US 20170298864).
 	Regarding claims 2 and 3, Yajima et al. discloses the invention as claimed above but fails to explicitly disclose wherein the first seal part includes a seal bead. Ito et al., a gasket 4 for sealing against leakage Fig. 4, discloses a gasket having a first seal part that includes a seal bead 4a, 4b.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the first seal part of Yajima et al. with a bead as taught by Ito et al. in order to provide an improved sealing effect under higher pressures.  (Para. 0069 of Ito et al.) 	Regarding claims 4 and 8, the combination discloses wherein the seal bead (4a of Ito et al.) has an arc shape as viewed in a section. 	Regarding claims 9-11, the combination discloses wherein the second seal part 12 includes a seal lip.
 	Regarding claims 12-14, the combination discloses the invention as claimed above as well as an array of shapes (Para. 0033) but fails to explicitly disclose wherein the seal lip has a triangular shape as viewed in a section.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the configuration to array of shapes and since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al.
 	Regarding claim 6, Yajima et al. discloses the invention as claimed above but fails to explicitly disclose wherein the seal lip has a triangular shape as viewed in a section.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the configuration to array of shapes and since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al. in view of Okada et al. (JP 2011103259).
 	Regarding claim 7, Yajima et al. discloses the invention as claimed above but fails to explicitly disclose wherein the flange part includes a first stopper protrusion, and the insertion protrusion includes a second stopper protrusion.  Okada et al., a gasket for sealing Fig. 13, discloses a flange part 65 that includes a first stopper protrusion 51B, and an insertion protrusion 60A that includes a second stopper protrusion 66A.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the Yajima et al. flange with a first stopper and second stopper protrusion as taught by Okada et al. in order to lock and set the gasket in place.  (Abstract of Okada et al.)

Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al. in view of Ito et al. and further in view of Okada et al. (JP 2011103259). 
 	Regarding claims 15-19, Yajima et al. and Ito et al. disclose the invention as claimed above but fail to explicitly disclose wherein the flange part includes a first stopper protrusion, and the insertion protrusion includes a second stopper protrusion.  Okada et al., a gasket for sealing Fig. 13, discloses a flange part 65 that includes a first stopper protrusion 51B, and an insertion protrusion 60A that includes a second stopper protrusion 66A.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the Yajima et al. flange with a first stopper and second stopper protrusion as taught by Okada et al. in order to lock and set the gasket in place.  (Abstract of Okada et al.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675